UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


STEVEN WAYNE RUSSELL,                           §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §    CIVIL ACTION NO. 1:14-CV-10
                                                §
TEXAS DEPARTMENT OF CRIMINAL                    §
JUSTICE, et al.,                                §
                                                §
                Defendants.                     §

                    MEMORANDUM ORDER ADOPTING THE
              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Steven Wayne Russell, an inmate formerly confined at the Mark Stiles Unit with

the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se

an in forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against the

defendants.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends plaintiff’s claims against John Doe II and Thomas Herrera be

dismissed pursuant to Federal Rule of Civil Procedure 4(m).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

         .
case in accordance with the Magistrate Judge’s recommendations.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 24th day of January, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
